                              UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NORTH CAROLINA
                                    WESTERN DIVISION

Brian K. Willis, et al.,                    :
                                            :
                           Plaintiffs,      :
                                            :
v.                                          : Civil Action No.: 5:20-cv-00060-FL
                                            :
Ford Motor Company,                         :
                                            :
                           Defendant.       :
                                            :
                                            :


                                             ORDER

        This matter comes before the Court on the Parties’ Joint Motion for Stay. For the reasons

stated in the Parties’ Joint Motion and for good cause shown, the motion is GRANTED. This

matter is hereby stayed for a period of ninety (90) days.
                          15th day of April, 2020.
        SO ORDERED, this ____




                                           The Honorable Louise W. Flanagan
                                           United States District Judge




           Case 5:20-cv-00060-FL Document 10 Filed 04/15/20 Page 1 of 1
